Citation Nr: 0026483	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for beriberi and 
hypertensive arteriosclerotic heart disease for the purpose 
of accrued benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
September 1942, and from July 1945 to December 1945.  He was 
a prisoner-of-war (POW) from April 1942 to September 1942.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board has recharacterized the issue of entitlement to 
accrued benefits to entitlement to service connection for 
beriberi and hypertensive arteriosclerotic heart disease for 
the purpose accrued benefits for reasons that will be stated 
below.  

In April 1998 the RO denied entitlement to accrued benefits, 
generally concluding that there were no pending claims for VA 
benefits at the time of the veteran's death.  

In her Notice of Disagreement (NOD) with the April 1998 
determination, the appellant specifically indicated that she 
was entitled to accrued benefits because there was a pending 
claim for service connection of arteriosclerotic heart 
disease in the form of a VA letter dated from November 1989.  
The Board is of the opinion that this indicates that the 
appellant was expressing disagreement with the RO's denial of 
accrued benefits in terms of entitlement to service 
connection for hypertensive arteriosclerotic heart disease.  
38 C.F.R. § 20.201.  

The appellant also cited to 38 C.F.R. § 3.309 (a), and (c) in 
support of this contention that accrued benefits was 
warranted for heart disease.  The Board liberally interprets 
this as an NOD with the denial of service connection for 
beriberi for the purpose of accrued benefits, as this is the 
only other disease that refers to heart disease in the 
presumptive provisions she cited to, and for which the RO 
denied service connection.  38 C.F.R. § 20.201.  


In September 1998 the RO notified the appellant that the 
November 1989 letter was a final determination on the late 
veteran's claim, and that the issue of service connection for 
arteriosclerotic heart disease was not pending at death.  A 
statement of the case generally denying entitlement to 
accrued benefits was issued in April 1999.  

The appellant indicated in her substantive appeal that 
service connection for heart disease for the purpose of 
accrued benefits was warranted, contending that this benefit 
should have been granted back to 1945.  

The Board therefore concludes that the issue before it is 
more appropriately characterized as entitlement to service 
connection for beriberi and hypertensive arteriosclerotic 
heart disease because the appellant has specified in both her 
NOD and substantive appeal that her claim was for heart 
disease and beriberi (by implication) for accrued benefits.  

In disagreeing with the RO's determination, the appellant 
specifically singled out heart disease (and beriberi by 
implication), but made no mention of any other claims that 
she thought were pending.  She contended in her NOD that a 
claim for heart disease was pending at death.  She did not 
express disagreement or contend that there were any other 
pending VA claims at the time of the veteran's death.  


FINDING OF FACT

The veteran had no pending claims for service connection of 
beriberi or hypertensive arteriosclerotic heart disease at 
the time of his death.  



CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for hypertensive arteriosclerotic heart disease for the 
purpose of accrued benefits is without legal merit.  
38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

The statute provides that "periodic monetary benefits ... to 
which an individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at the date of death and due ... and unpaid for a 
period not to exceed two years, shall, upon the death of 
individual be paid."  38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); see also 38 C.F.R. § 3.1000 (1999).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).

The regulations provide:

(4) Evidence in the file at date of death ... will be 
considered to have been met when there is on file at the date 
of the veteran's death:


(i) ... evidence, including uncertified statements, which is 
essentially complete and of such weight as to establish 
service connection or degree of disability for disease or 
injury when substantiated by other evidence in file at date 
of death or when considered in connection with the 
identifying, verifying, or corroborative effect of the death 
certificate.

38 C.F.R. § 3.1000(d)(4)(i).

The Court has held that "evidence in the file at date of 
death" may include private hospital and examination reports 
submitted after date of death, thus permitting consideration 
of evidence deemed constructively in file at date of death.  
Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

Factual Background

In August 1959 the veteran submitted an application claiming 
entitlement to service connection for a shrapnel injury above 
the right eye that also was causing defective vision in the 
right eye.  

In December 1959 the RO granted service connection for 
residuals of the shrapnel injury and denied service 
connection for sinusitis and defective vision in the right 
eye.  

A medical record dated from September 1970 documents problems 
concerning residuals of the shrapnel wound.  

In September 1970, the RO denied an increased evaluation for 
the shrapnel wound.  





In January 1976 the veteran submitted a claim for entitlement 
to an increased evaluation for his residuals of a shrapnel 
wound.  In January 1976 the RO notified the veteran that it 
was denying his claim.  

The veteran submitted a claim for increase in August 1981.  
In September 1982, the RO notified him that his claim was 
denied.  

In July 1989 the veteran submitted a claim for bilateral 
glaucoma, arthritis, and entitlement to aid and attendance 
because of these disabilities.  

In an August 1989 POW history report, the veteran stated that 
he suffered from malaria while in captivity, hunger, lost 
weight, and loss of vision.  He reported acquiring worms, 
vitamin deficiency, pellagra, and beriberi while in 
captivity.  

In November 1989 the RO denied an increased evaluation for 
his residuals of a shrapnel wound and also denied his service 
connection claims, including service connection for beriberi 
and hypertensive arteriosclerotic heart disease.  No further 
communications were received from the veteran, and this 
decision became final.  

The veteran passed away in May 1992, and in July 1992 the 
appellant submitted her claim for dependency and indemnity 
compensation.  

As was stated above, in April 1998 the RO denied entitlement 
to accrued benefits, generally concluding that there were no 
pending claims for VA benefits at the time of the veteran's 
death.  


In her Notice of Disagreement (NOD) with the April 1998 
determination, the appellant specifically indicated that she 
was entitled to accrued benefits because there was a pending 
claim for service connection of arteriosclerotic heart 
disease in the form of a VA letter dated from November 1989.  
She also cited to 38 C.F.R. § 3.309(a), and (c) in support of 
this claim.  

In September 1998, the RO notified the appellant that the 
November 1989 letter was a final determination on the late 
veteran's claim and that the issue of service connection for 
arteriosclerotic heart disease was not pending at death.  A 
statement of the case generally denying entitlement to 
accrued benefits was issued in April 1999.  

The appellant indicated in her substantive appeal that 
service connection for heart disease for the purpose of 
accrued benefits was warranted, contending that this benefit 
should have been granted back to 1945.  


Analysis

In the instant case, the Board concludes that claims of 
service connection for beriberi and hypertensive 
arteriosclerotic heart disease were not pending at the time 
of the veteran's death.  

The RO issued a final decision denying the veteran's various 
claims of service connection in November 1989, including 
beriberi and hypertensive arteriosclerotic heart disease and 
the veteran did not submit a timely appeal with respect to 
this decision.  38 C.F.R. § 20.302.  


As was stated above, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones, supra.  

Since there were no claims for service connection of beriberi 
or hypertensive arteriosclerotic heart disease pending at the 
time of the veteran's death, the appellant's claim for 
accrued benefits must be denied as a matter of law.  

As the law and not the evidence is dispositive in this case, 
entitlement to payment of accrued benefits to the appellant 
is denied due to the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet App 426 (1994); Jones, supra; 38 U.S.C.A. 
§§ 5101(a), 5121(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.1000.  


ORDER

Entitlement to service connection for beriberi and 
hypertensive arteriosclerotic heart disease for the purpose 
of accrued benefits is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

